UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-8028



CALVIN R. MALLORY,

                                            Petitioner - Appellant,

          versus


A. T. ROBINSON, Supt.; POWHATAN CORRECTIONAL
CENTER,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CA-04-829-3)


Submitted:   April 28, 2005                    Decided:   May 5, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin R. Mallory, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Calvin R. Mallory seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).         The   district    court   dismissed      the    petition      without

prejudice because the action was not filed on the proper form in

violation of the court’s October 4, 2002, pre-filing injunction.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                  28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                      28

U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this standard by

demonstrating         that   reasonable    jurists      would      find    that   his

constitutional        claims    are   debatable   and    that    any      dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record    and    conclude      that   Mallory   has   not   made    the     requisite

showing.        Accordingly, we deny Mallory’s motions to proceed in

forma pauperis, for “production of documents,” and appointment of

counsel, deny a certificate of appealability, and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            DISMISSED

                                        - 2 -